DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/125246 filed on December 17, 2020.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-15 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 With respect to independent claims, 1, 6 and 11, specifically claim 1, 6 and 11 recites "(c) applying, via the one or more hardware processors, information extraction, to identify at least one sentence and extract at least one subject-verb-object triple from every sentence of the at least one formulation text”, “(d) classifying, via the one or more hardware processors, at least one of: (i) sentences comprising an ingredient listing and associated weights indicated by presence of weight numerals, and (ii) sentences comprising at least one verb from the at least one subject-verb-object based on the graph domain model (210)”, “(e) generating, via the one or more hardware processors, a representation of the recipe text based on the at least one sentence which is classified in terms of at least one action (A), mixtures (M) on which the at least one action is performed, and at least one condition (C)”,  and “(f) generating, via the one or more hardware processors, an insert query string from the generated representation based on the graph domain model (210)”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “(a) receiving, via one or more hardware processors, a graph domain model (210) of a plurality of vertices as an input”, “(b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and Claim 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is 
                
 The claims, 1, 6 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 2, 7 and 12, specifically claim 2, 7 and 12 recites "wherein the plurality of vertices corresponds to at least one of: (i) a formulation type, (ii) a formulation category, (iii) a formulation ingredient, (iv) a mixture, (v) the recipe text, (vi) an action, (vii) a condition, and combination thereof”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “(a) receiving, via one or more hardware processors, a graph domain model (210) of a plurality of vertices as an input”, “(b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 7 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 2, 7 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 3, 8 and 13, specifically claim 3, 8 and 13 recites "further comprising, segregating, via the one or more hardware processors, at least one of: (i) a name, (ii) an ingredient list, and (iii) the recipe text from the at least one formulation text based on a predefined list of verbs and at least one mixture indicator”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “(a) receiving, via one or more hardware processors, a graph domain model (210) of a plurality of vertices as an input”, “(b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 8 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims, 4, 9 and 14, specifically claim 4, 9 and 14 recites " wherein the at least one verb from the predefined list of verbs to separate the ingredient listing from the recipe text, wherein the at least one action corresponds to the at least one verb from the predefined list of verbs”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.

 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “(a) receiving, via one or more hardware processors, a graph domain model (210) of a plurality of vertices as an input”, “(b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4, 9 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 4, 9 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



"wherein the recipe text is extracted by creating plurality of dictionary of verbs that are representative of actions performed on the ingredients and the mixtures”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “(a) receiving, via one or more hardware processors, a graph domain model (210) of a plurality of vertices as an input”, “(b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5, 10 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 5, 10 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 6, 7, 11 and 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menezes et al U.S. Patent Application Publication No. 2009/0326911 (herein as ‘Menezes’).

As to claim 1 Menezes teaches a processor implemented method (500) of extracting an information associated with design of formulated products and representing as a graph, (Par. 0047 Menezes discloses a processor); comprising: 
(a) receiving, via one or more hardware processors, a graph domain model (210) of a plurality of vertices as an input (Fig. 2 and Par. 0031 Menezes discloses the dependency tree is inputted into the dependency parser. The dependency tree is seen as the graph domain model);
(b) receiving, via the one or more hardware processors, at least one formulation text as at least one text file (Par. 0031 Menezes discloses creating the dependency tree)
(c) applying, via the one or more hardware processors, information extraction, to identify at least one sentence and extract at least one subject-verb-object triple from every sentence of the at least one formulation text (Par. 0023 Menezes discloses extracting language such as subject-object-verb. Par. 0031 Menezes discloses using an order template to parse the nodes that correspond to the input tree and match the text pairs.  Par. 0045 Menezes discloses the template contains ordering rules such as noun-adverb-verb.  The subject is seen as the adverb.  The verb is the verb.  The noun is the object.
(d) classifying, via the one or more hardware processors, at least one of: 
(i) sentences comprising an ingredient listing and associated weights indicated by presence of weight numerals, and (ii) sentences comprising at least one verb from the at least one subject-verb-object based on the graph domain model (210) (Par. 0039 Menezes discloses based upon the extraction of the elements selecting an ordering template based upon the text and weight associated with the element);
(e) generating, via the one or more hardware processors, a representation of the recipe text based on the at least one sentence which is classified in terms of at least one action (A), mixtures (M) on which the at least one action is performed, and at least one condition (C) (Par. 0040 Menezes discloses generating new language order templates based upon the source language elements);
(f) generating, via the one or more hardware processors, an insert query string from the generated representation based on the graph domain model (210); and (g) executing, via the one or more hardware processors, the generated insert query string to store the formulations as the graph (Par. 0046 Menezes discloses creating and storing new order template matches when newly encountered element combinations are encountered. Par. 0043 Menezes discloses a recursive search that iterates through language order templates to identify matches to text elements until a desirable set of templates are identified for the elements). 

As to claim 2 Menezes teaches each and every limitation of claim 1.
In addition Menezes teaches wherein the plurality of vertices corresponds to at least one of: (i) a formulation type (Par. 0039 Menezes discloses based upon the  (ii) a formulation category, (iii) a formulation ingredient, (iv) a mixture, (v) the recipe text, (vi) an action, (vii) a condition, and combination thereof.


As to claim 6 Menezes teaches a system (100) to extract an information associated with design of formulated products and representation as a graph, comprising: 
a memory (102) storing instructions; one or more communication interfaces (106) (Par. 0053 Menezes discloses a memory);
and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), (Par. 0047 Menezes discloses a processor); wherein the one or more hardware processors (104) are configured by the instructions to:
(a) receive, a graph domain model (210) of a plurality of vertices as an input (Fig. 2 and Par. 0031 Menezes discloses the dependency tree is inputted into the dependency parser. The dependency tree is seen as the graph domain model);
(b) receive, at least one formulation text as at least one text file (Par. 0031 Menezes discloses creating the dependency tree); 
(c) apply, information extraction, to identify at least one sentence and extract at least one subject-verb-object triple from every sentence of the at least one formulation text (Par. 0023 Menezes discloses extracting language such as subject-
(d) classify, at least one of: (i) sentences comprising an ingredient listing and associated weights indicated by presence of weight numerals, and (ii) sentences comprising at least one verb from the at least one subject-verb-object based on the graph domain model (210) (Par. 0039 Menezes discloses based upon the extraction of the elements selecting an ordering template based upon the text and weight associated with the element);
(e) generate, a representation of the recipe text based on the at least one sentence which is classified in terms of at least one action (A), mixtures (M) on which the at least one action is performed, and at least one condition (C) (Par. 0040 Menezes discloses generating new language order templates based upon the source language elements);
(f) generate, an insert query string from the generated representation based on the graph domain model (210); and (g) execute, the generated insert query string to store the formulations as the graph (Par. 0046 Menezes discloses creating and storing new order template matches when newly encountered element combinations are encountered. Par. 0043 Menezes discloses a recursive search that iterates through language order templates to identify matches to text elements until a desirable set of templates are identified for the elements).


As to claim 7 Menezes teaches each and every limitation of claim 6.
In addition Menezes teaches wherein the plurality of vertices corresponds to at least one of: (i) a formulation type,  (Par. 0039 Menezes discloses based upon the extraction of the elements selecting an ordering template based upon the text and weight associated with the element); (ii) a formulation category, (iii) a formulation ingredient, (iv) a mixture, (v) the recipe text, (vi) an action, (vii) a condition, and combination thereof.

As to claim 11 Menezes teaches a one or more non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions comprising: 
(a) receiving, a graph domain model (210) of a plurality of vertices as an input  (Fig. 2 and Par. 0031 Menezes discloses the dependency tree is inputted into the dependency parser. The dependency tree is seen as the graph domain model); 
(b) receiving, at least one formulation text as at least one text file (Par. 0031 Menezes discloses creating the dependency tree) 
(c) applying, information extraction, to identify at least one sentence and extract at least one subject-verb-object triple from every sentence of the at least one formulation text (Par. 0023 Menezes discloses extracting language such as subject-object-verb. Par. 0031 Menezes discloses using an order template to parse the nodes that correspond to the input tree and match the text pairs.  Par. 0045 Menezes 
(d) classifying, at least one of: (i) sentences comprising an ingredient listing and associated weights indicated by presence of weight numerals, and (ii) sentences comprising at least one verb from the at least one subject-verb-object based on the graph domain model (210) (Par. 0039 Menezes discloses based upon the extraction of the elements selecting an ordering template based upon the text and weight associated with the element);
(e) generating, a representation of the recipe text based on the at least one sentence which is classified in terms of at least one action (A), mixtures (M) on which the at least one action is performed, and at least one condition (C) (Par. 0040 Menezes discloses generating new language order templates based upon the source language elements);
(f) generating, an insert query string from the generated representation based on the graph domain model (210); and (g) executing, the generated insert query string to store the formulations as the graph (Par. 0046 Menezes discloses creating and storing new order template matches when newly encountered element combinations are encountered. Par. 0043 Menezes discloses a recursive search that iterates through language order templates to identify matches to text elements until a desirable set of templates are identified for the elements).




In addition Menezes teaches  wherein the plurality of vertices corresponds to at least one of: (i) a formulation type (Par. 0039 Menezes discloses based upon the extraction of the elements selecting an ordering template based upon the text and weight associated with the element);, (ii) a formulation category, (iii) a formulation ingredient, (iv) a mixture, (v) the recipe text, (vi) an action, (vii) a condition, and combination thereof.




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 -5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes et al U.S. Patent Application Publication No. 2009/0326911 (herein as ‘Menezes’) and further in view of Galitsky U.S. Patent Application Publication No. 2020/0184155 (herein as ‘Galitsky’).


As to claim 3 Menezes teaches each and every limitation of claim 1.
Menezes does not teach but Galtisky teaches, further comprising, segregating, via the one or more hardware processors, at least one of: (i) a name (Par. 0209 Galitsky discloses the features is a name); (ii) an ingredient list, and (iii) the recipe text from the at least one formulation text based on a predefined list of verbs and at least one mixture indicator.
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it would be obvious to try in order to get improved search engine results (Par. 0178 Galitsky).


As to claim 4 Menezes teaches each and every limitation of claim 1.
Menezes does not teach but Galtisky teaches wherein the at least one verb from the predefined list of verbs to separate the ingredient listing from the recipe text, wherein the at least one action corresponds to the at least one verb from the predefined list of verbs (Par. 0141 Galitsky discloses listing a group of verbs associated with semantic behaviors.  The ingredient listing is seen as the group of verbs).
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it would be obvious to try in order to get improved search engine results (Par. 0178 Galitsky).


As to claim 5 Menezes teaches each and every limitation of claim 1.
Menezes does not teach but Galtisky teaches wherein the recipe text is extracted by creating plurality of dictionary of verbs that are representative of actions performed on the ingredients and the mixtures (Par. 141 Galitsky verbs are semantic properties).
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it would be obvious to try in order to get improved search engine results (Par. 0178 Galitsky).



Menezes does not teach but Galtisky teaches wherein the one or more hardware processors (104) are further configured by the instructions to: segregate at least one of: (i) a name, (Par. 0209 Galitsky discloses the features is a name); (ii) an ingredient list, and (iii) the recipe text from the at least one formulation text based on a predefined list of verbs and at least one mixture indicator.
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it would be obvious to try in order to get improved search engine results (Par. 0178 Galitsky).

As to claim 9 Menezes teaches each and every limitation of claim 6.
Menezes does not teach but Galtisky teaches wherein the at least one verb from the predefined list of verbs to separate the ingredient listing from the recipe text, wherein the at least one action corresponds to the at least one verb from the predefined list of verbs (Par. 0141 Galitsky discloses listing a group of verbs associated with semantic behaviors.  The ingredient listing is seen as the group of verbs).
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it 


As to claim 10 Menezes teaches each and every limitation of claim 6.
Menezes does not teach but Galtisky teaches wherein the recipe text is extracted by creating plurality of dictionary of verbs that are representative of actions performed on the ingredients and the mixtures (Par. 141 Galitsky verbs are semantic properties).
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it would be obvious to try in order to get improved search engine results (Par. 0178 Galitsky).


As to claim 13 Menezes teaches each and every limitation of claim 11.
Menezes does not teach but Galtisky teaches wherein the step of extracting an information associated with design of formulated products comprises segregating, at least one of: (i) a name, (Par. 0209 Galitsky discloses the features is a name); (ii) an ingredient list, and (iii) the recipe text from the at least one formulation text based on a predefined list of verbs and at least one mixture indicator.


Menezes does not teach but Galtisky teaches wherein the at least one verb from the predefined list of verbs to separate the ingredient listing from the recipe text, wherein the at least one action corresponds to the at least one verb from the predefined list of verbs  (Par. 0141 Galitsky discloses listing a group of verbs associated with semantic behaviors.  The ingredient listing is seen as the group of verbs).
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it would be obvious to try in order to get improved search engine results (Par. 0178 Galitsky).


As to claim 15 Menezes teaches each and every limitation of claim 11.
Menezes does not teach but Galtisky teaches wherein the recipe text is extracted by creating plurality of dictionary of verbs that are representative of actions performed on the ingredients and the mixtures (Par. 141 Galitsky verbs are semantic properties).
Menezes and Galitsky are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the textual graph of Menezes to include the verb list of Galitsky, to analyze textual content. The suggestion/motivation to combine is that it 



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/J.A.M/  March 21, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                      /AMRESH SINGH/Primary Examiner, Art Unit 2159